NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GEROME H. GARRY,                                No.    18-35844

                Plaintiff-Appellant,            D.C. No. 6:17-cv-01572-HZ

 v.
                                                MEMORANDUM*
DAN BUCKWALD; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Marco A. Hernandez, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Gerome H. Garry appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action arising from his detention at Lane County Jail. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Williams v.

Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Garry failed

to exhaust his administrative remedies as required by the Prison Litigation Reform

Act (“PLRA”) and failed to raise a genuine dispute of material fact as to whether

administrative remedies were effectively unavailable. See Woodford v. Ngo, 548

U.S. 81, 90 (2006) (“[P]roper exhaustion of administrative remedies . . . means

using all steps that the agency holds out, and doing so properly (so that the agency

addresses the issues on the merits).” (citation and internal quotation marks

omitted)); Williams, 775 F.3d at 1191 (a prisoner who does not exhaust

administrative remedies must show that “there is something particular in his case

that made the existing and generally available administrative remedies effectively

unavailable to him”); see also Rodriguez v. County of Los Angeles, 891 F.3d 776,

792 (9th Cir. 2018) (setting forth required showing in order for a fear of retaliation

to excuse the PLRA’s exhaustion requirement).

      We reject as without merit Garry’s contention that his additional late-filed

grievances support his argument that the exhaustion requirement was excused by a

reasonable fear of retaliation. See Akhtar v. Mesa, 698 F.3d 1202, 1210 (9th Cir.

2012) (administrative remedies must be exhausted before the filing of the operative

complaint).

      We reject as unsupported by the record Garry’s contention that the district

court failed to meet its obligations to pro se litigants.


                                            2                                  18-35844
AFFIRMED.




            3   18-35844